        Case 3:20-cv-06567-TSH Document 4 Filed 09/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TERRANCE A. KING,                                   No. 2:20-cv-1794-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    UNKNOWN,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. Plaintiff’s allegations stem from events that occurred at Salinas Valley State

19   Prison, located in the County of Monterey.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, the defendants are located and the claims arose in Monterey County. Thus,

28   venue properly lies in the Northern District of California. For the convenience of the parties and
                                                          1
        Case 3:20-cv-06567-TSH Document 4 Filed 09/14/20 Page 2 of 2



 1   witnesses and in the interests of justice, this case will be transferred to the Northern District of
 2   California. See 28 U.S.C. § 1391(b); 28 U.S.C. § 84(a).
 3          Accordingly, IT IS HEREBY ORDERED that this case is transferred to the Northern
 4   District of California. See 28 U.S.C. § 1404(a).
 5   Dated: September 14, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
